—Appeal from a judgment of Niagara County Court (Sperrazza, J.), entered March 30, 2001, convicting defendant upon his plea of guilty of attempted robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by vacating the sentence and as modified the judgment is affirmed and the matter is remitted to Niagara County Court for resentencing in accordance with the same memorandum as in People v White ([appeal No. 1] 300 AD2d 1100). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Lawton, JJ.